Per Curiam. This claim coming on to be heard pursuant to the joint stipulation of the parties hereto, and the Court being fully advised in the premises. The Court finds: That this claim is based on a paving contract dated June 14, 1974, wherein Claimant alleges damages totalling $337,176.68 as and for paving, repairing and penalties due to work on the Dan Ryan Expressway (1-94); all of which was fully investigated by the Illinois Legislative Investigating Commission in 1976. That the Claimants have agreed to accept the sum of $145,000.00 as and for a full, complete and final settlement of all claims against Respondent, State of Illinois. It is hereby ordered that the sum of $145,000.00 be and is hereby awarded to Claimants, J. M. Corbett Company, Thomas W. Madden Company, and Palumbo Excavating Company, as a joint venture, in full satisfaction of any and all claims presented to the State of Illinois in the above captioned cause.